

Exhibit 10.2
Confidential
RETIREMENT AND CONSULTING AGREEMENT AND RELEASE
This Retirement and Consulting Agreement and Release (“Agreement”) is made by
and between Harry A. Korman (“Korman”) and Mylan Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).
RECITALS
WHEREAS, Korman and the Company executed an Amended and Restated Executive
Employment Agreement on October 24, 2011, including any amendments thereto (the
“Employment Agreement”) which, among other matters, provided for certain terms
and conditions regarding Korman’s employment with, and separation from, the
Company, including without limitation obligations that survive termination of
the Employment Agreement and termination of Korman’s employment with the
Company, as specified in Section 22 of this Agreement; and
WHEREAS, Korman announced his intention to voluntarily retire from employment
with the Company effective as of July 1, 2014 (the “Retirement Date”); and
WHEREAS, the Company wishes to continue to utilize Korman’s services in a
consulting capacity for twelve months after the Retirement Date; and
WHEREAS, the Company and Korman wish to reach an agreement regarding the terms
of Korman’s retirement and consultancy to the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein and
intending to be legally bound hereby, the Company and Korman hereby agree as
follows:
COVENANTS
1.Consideration. Provided that Korman executes this Agreement within twenty-one
days following the Retirement Date, does not revoke his acceptance of this
Agreement during the seven-day revocation period identified in Section 25 below,
performs consulting services as provided herein, and does not commit a material
breach of this Agreement, as described in Section 13 below:
a.    Payments. The Company agrees to pay Korman an amount equal to one million
seventy-three thousand two-hundred dollars ($1,073,200) (the “Total Cash
Payment”) as described immediately below. The Company will pay Employee in 12
equal monthly installments commencing with the first regular Company pay period
after the Effective Date.
b.    Vacation Pay. The Company will pay Korman for all unused and accrued
vacation time as of the Retirement Date, less applicable deductions and
withholdings. This payment will be made in a lump sum and will be included in
Korman’s final regular pay on the Company’s next regularly scheduled payroll
date after the Retirement Date.






--------------------------------------------------------------------------------



c.    1996 Life Insurance Retention Plan 1. Korman acknowledges that, as a
result of his voluntary retirement, Korman shall forfeit all rights to any
benefits under the Company’s 1996 Life Insurance Retention Plan 1 (the “Life
Insurance Plan”) as provided therein. Notwithstanding such forfeiture, the
Company, as further consideration for the agreements contained herein, shall
distribute to Korman the policy of insurance on Korman’s life presently owned by
the Company pursuant to the Life Insurance Plan. Such distribution shall be made
within thirty (30) days of the Effective Date.
2.    Benefits.
a.    Korman’s group benefits, other than medical, dental, vision and
prescription, shall cease on the Retirement Date. Korman’s medical, dental,
vision and prescription benefits shall cease at the end of the month of the
Retirement Date, subject to Korman’s right to continue his and/or a covered
dependent’s group healthcare benefits coverage under the health benefit
provisions of Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
b.    Korman’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, and paid time
off, and any additional 401(k) plan contributions, shall cease as of the
Retirement Date. Vested amounts payable to Korman under the Company’s 401(k) and
other retirement plans will be paid in accordance with the terms of such plans
and applicable law. All equity and cash bonus awards will be treated in
accordance with the terms of the 2003 Long-Term Incentive Plan, as amended and
the applicable award agreements.
3.    Payment of Salary and Receipt of All Benefits. Korman acknowledges and
represents that, other than the consideration to be paid pursuant to this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, reimbursable expenses, stock, stock
options, vesting, shares pursuant to vested restricted stock units, and any and
all other benefits and compensation due to Korman by the Company and its
affiliates. To receive reimbursement for any final Company-related travel
expenses, Korman must submit a final report of all such outstanding expenses
within thirty (30) calendar days after the Retirement Date, accompanied by
receipts and otherwise subject to the Company’s expense reimbursement policy.
4.    Release of Claims. In consideration of the payments to be made under this
Agreement, which Korman acknowledges he would not otherwise be entitled to
receive, Korman agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Korman by the Company and its
current and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, direct and indirect parents and
subsidiaries, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, predecessor and successor corporations and assigns, and all
persons acting with or on behalf of them (collectively, the “Releasees”).
Korman, on his own behalf and on behalf of his heirs, family members, executors,
agents, and assigns, hereby and forever releases and discharges the

2





--------------------------------------------------------------------------------





Releasees from any and all claims, complaints, charges, duties, obligations,
demands, or causes of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Korman may possess
against any of the Releasees arising from any omissions, acts, failures to act,
facts, or damages that have occurred up until and including the date Korman
executes this Agreement, including, without limitation:
a.    any and all claims relating to or arising from Korman’s employment
relationship with the Company and/or any of the Releasees and the termination of
that relationship;
b.    any and all claims relating to, or arising from, Korman’s right to
purchase, or actual purchase of shares of stock of the Company and/or any of the
Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
d.    any and all claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between any Releasee and Korman existing as
of the date hereof (whether arising before, on or after the date Korman executes
this Agreement);
e.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the laws and Constitution of the Commonwealth of Pennsylvania, each as
amended, or any other federal, state or local law, regulation ordinance or
common law;
f.    any and all claims for violation of the federal or any state constitution;
g.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
h.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Korman as a result of this Agreement;

3





--------------------------------------------------------------------------------



i.    any and all claims for attorneys’ fees and costs; and
j.    any other claims whatsoever.
Korman agrees that the Release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This Release does not extend to any obligations incurred under this Agreement or
any rights Korman may have had under any D&O insurance policy maintained by the
Company and/or any of the Releasees or indemnification rights pursuant to the
Employment Agreement. This Release does not release claims that cannot be
released as a matter of law, including, but not limited to, Korman’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Korman the right to recover any monetary
damages against the Company and/or any of the Releasees; Korman’s release of
claims herein bars Korman from recovering such monetary relief from the Company
and/or any of the Releasees). Korman represents that he has made no assignment
or transfer of any right, claim, complaint, charge, duty, obligation, demand,
cause of action, or other matter waived or released by this Section.
5.    Acknowledgment that Waiver of Claims is Knowing and Voluntary. Korman
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA’’) and that this waiver and
release is knowing and voluntary. Korman agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Korman executes this Agreement. Korman acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Korman was already entitled. Korman further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement and may do so by writing to the
Company’s Chief Legal Officer; (d) this Agreement shall not be effective until
after the revocation period has expired without revocation; and (e) nothing in
this Agreement prevents or precludes Korman from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Korman signs this Agreement
and returns it to the Company in less than the 21-day period identified above,
Korman hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.
6.    Unknown Claims. Korman acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the Releasee.

4





--------------------------------------------------------------------------------





Korman, being aware of said principle, agrees to expressly waive any rights he
may have to that effect, as well as under any other statute or common law
principles of similar effect.
7.    No Pending or Future Lawsuits. Korman represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Korman also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.
8.    Consulting Services. The Company and Korman agree that, commencing as of
the Effective Date, Korman will perform and will be available at reasonable
times and upon reasonable notice to perform the consulting services described
herein on behalf of the Company and/or any of its subsidiaries and affiliates
until close of business on July 1, 2015.
a.    Korman shall provide such business and commercial consulting and other
services as may reasonably be required of Korman by the Company’s President or
his designee, which services shall include without limitation the provision of
historic and background information applicable to the Company and /or any
subsidiary or affiliate’s business affairs, business decisions, or operations
known to Korman by virtue of his employment with the Company or otherwise.
b.    Korman shall use his best efforts in his performance of services
hereunder, including such care, resources, effort, knowledge and expertise as a
reasonably prudent person experienced in and knowledgeable of such matters and
duties of the kind and character contemplated herein would exercise under the
circumstances.
c.    The Parties acknowledge and agree that the consideration provided in this
Agreement constitutes adequate and complete compensation for Korman’s consulting
and other services as set forth herein.
d.    The Company shall reimburse Korman for reasonable expenses directly
related to the provision of services, which expenses or costs are approved by
the President (or such other individual as the President shall designate).
Korman shall provide to the President (or his designee), on a monthly basis,
documentation (in reasonable detail) of all expenses for which reimbursement is
requested, and such approved expenses shall be paid to Korman as promptly as
reasonably practicable after receipt of such documentation.
e.    Nothing in this Agreement shall be construed to create an employment
relationship between Korman and the Company after the Retirement Date. As of the
Effective Date, and until close of business on July 1, 2015, (a) Korman shall be
an independent contractor and shall have no authority to enter into contracts on
behalf of the Company, bind the Company to any third parties, or act as an agent
on behalf of the Company in any regard; (b) Korman shall not be entitled to
receive any compensation or medical or other benefits as a Company employee; and
(c) Korman shall remain subject to the continuing obligations set forth in the
Employment Agreement, as specified in Section 22 of this Agreement.

5





--------------------------------------------------------------------------------





9.    Confidentiality. Korman reaffirms and agrees to observe and abide by the
“Agreement Relating to Patents, Copyrights, Inventions, Confidentiality and
Proprietary Information” entered into between Korman and the Company and any and
all amendments and supplements thereto, and surviving Section 4 of the
Employment Agreement (collectively, the “Confidentiality Agreement”).
10.    Trade Secrets and Confidential Information/Company Property/Inquiries.
Korman’s signature below constitutes his representation that as of July 1, 2014,
he shall (a) remove from any and all devices, records, files, folders, cameras,
media, internet sites, electronic or digital devices, and any and all other
sources, all documents, tapes, photographs, recordings, images, reproductions,
electronic files, and other items provided to Korman by the Company and/or any
of the Releasees, developed or obtained by Korman in connection with his
employment with and consultancy on behalf of the Company, or otherwise belonging
to the Company and/or any of the Releasees, and (b) return all documents, tapes,
photographs, recordings, images, reproductions, electronic files, and other
items provided to Korman by the Company, developed or obtained by Korman in
connection with his employment with and consultancy for the Company, or
otherwise belonging to the Company, including but not limited to any personal
computer(s), BlackBerry, IPhone, IPad, tapes, photographs, recordings, images,
reproductions, electronic files, and other items. Korman further represents that
he will not misuse or disclose any of the Company’s and/or any of the Releasees’
confidential, proprietary, or trade secret information to any third party other
than a law enforcement or authorized regulatory agency of the United States
Government or any state or local government. In addition, Korman will abide by
the Company’s external communication policy, such that in the event he receives
any media, financial community or other third-party inquiries regarding the
Company, except as provided in Section 11 of this Agreement, he will not respond
(nor will he initiate any such contact) and will promptly notify the Company’s
Global Public Affairs Department at 724.514.1968 or gpa@mylan.com.
11.    Limits on Cooperation; Compliance. Korman agrees that he will not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party, other than a law enforcement or
authorized regulatory agency of the United States Government or any state or
local government, against any of the Releasees. Korman may, however, respond to
a lawful subpoena or other court order to do so or as related directly to the
ADEA waiver in this Agreement or as otherwise required by law. Korman agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone, other than
a law enforcement or authorized regulatory agency of the United States
Government or any state or local government, for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Korman shall state no more
than that he cannot provide counsel or assistance. If approached for counsel or
assistance as aforementioned, whether by private parties or law enforcement or
regulatory agencies, Korman shall immediately notify the Company of such an
occurrence, and provide information to the Company regarding any such
communication. While

6





--------------------------------------------------------------------------------





Korman may respond to inquiries by law enforcement or regulatory agencies,
Korman shall notify any such agencies of Korman’s obligations with respect to
confidentiality under this Agreement, the Confidentiality Agreement, the
Employment Agreement, and any other applicable agreements, and Korman shall
continue to honor such obligations in the course of responding to law
enforcement or regulatory agency inquiries, as lawfully permitted. Furthermore,
Korman hereby represents that he is not aware of any violation of any Company
policy or the Company’s Code of Conduct in any event which could cause harm
(financial or otherwise) to any of the Mylan Companies (defined below) or their
respective properties, shareholders, employees or prospects, other than matters
which he has previously reported to the Office of Global Compliance or the Mylan
Legal Department.
Korman shall use his best efforts to cooperate with and respond to the Company’s
reasonable requests for information or follow-up assistance pertaining to work
Korman performed on behalf of the Company and/or any subsidiary or affiliate, or
other matters in which Korman was involved or of which he was otherwise aware,
prior to the Retirement Date. Korman’s cooperation shall include without
limitation Korman’s cooperation with requests of legal counsel for the Company
and/or any subsidiary or affiliate regarding any legal matters or proceedings of
any kind currently pending or which may arise after the Retirement Date.
Korman’s cooperation shall include but not be limited to making himself
available for interviews or testimony if reasonably requested by the Company’s
Legal or Compliance Departments. The Company will reimburse Korman for any
expenses incurred by Korman in connection with such requests or assistance if
approved by the Company’s Legal Department and supported by required
documentation. No payment made to Korman hereunder is intended to be or shall be
interpreted as a payment for particular testimony or assistance with respect to
the legal matters specified above or any other matter. Korman understands that
he is to provide his good faith assistance, and agrees to provide truthful
responses to any requests for information or testimony.
12.    Non-Disparagement. Korman agrees to refrain from any disparaging
statements, including but not limited to statements that amount to libel or
slander, about the Company, its direct and indirect subsidiaries and affiliated
companies, and/or any of its or their current or former employees, officers, or
directors, and/or any of the other Releasees including, without limitation, the
business, products, intellectual property, financial standing, future, or other
employment, compensation, benefit, or personnel practices of the Company and/or
any of the Releasees. Korman further agrees to refrain from any disparaging
statements, including but not limited to libel or slander, about any of the
Releasees that pertain to any personal or confidential matters that may cause
embarrassment to any of the Releasees or may result in any adverse effect on the
professional or personal reputation of any of the Releasees. The foregoing
restrictions shall not apply to any testimony that Korman is compelled to give
(whether written or verbal). Unless compelled to testify as a matter of law, the
Company agrees not to permit its employees to make any disparaging statements
about Korman: provided, however, that Korman acknowledges and agrees that the
Company’s obligations under this Paragraph extend only to the Company’s current
senior executive officers and only for so long as each of them is an employee of
the Company.

7





--------------------------------------------------------------------------------





13.    Breach.
a.    Material Breach of Agreement. In addition to the rights provided in the
“Attorneys’ Fees” section below, Korman acknowledges and agrees that any
material breach of this Agreement, which shall include without limitation any
breach of Sections 9, 10, 11, and 12 of this Agreement, and any breach of
surviving Sections 4 (confidentiality) and 5 (non­competition) of the Employment
Agreement, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Korman under this Agreement and to
obtain damages, except as provided by law.
b.    Korman also acknowledges and agrees that his compliance with Sections 9,
10, 11, and 12 of this Agreement and surviving Sections 4 and 5 of the
Employment Agreement is of the essence. The Parties agree that if the Company
and/or any of the Releasees proves that Korman breached, intends to breach, or
will breach any of these provisions (Sections 9, 10, 11 or 12 of this Agreement
or surviving Sections 4 or 5 of the Employment Agreement), without limiting any
other remedies available to the Company and/or any of the Releasees, the Company
and/or any of the Releasees shall be entitled to an injunction restraining
Korman from any future or further breaches and an award of its costs spent
enforcing the applicable provision(s), including all reasonable attorneys’ fees
associated with the enforcement action as provided in Section 21, without regard
to whether the Company and/or any of the Releasees can establish actual damages
from Korman’s breach. Any such individual breach or disclosure shall not excuse
Korman from his obligations hereunder, nor permit him to make additional
disclosures. Korman expressly agrees and warrants that he will not, in violation
of the terms of Sections 9,10, 11, or 12 of this Agreement or surviving Section
4 of the Employment Agreement, disclose, orally or in writing, directly or
indirectly, any of the Company’s confidential, proprietary or trade secret
information to any third party other than a law enforcement or authorized
regulatory agency of the United States Government or any state or local
government. Korman warrants that he has not encouraged or assisted any attorneys
or their clients in the presentation or prosecution of any disputes against the
Company and/or any of the Releasees.
14.    No Admission of Liability/Compromise. No action taken by the Company
and/or any of the Releasees, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company and/or any of the Releasees of any fault or liability.
15.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.
16.    Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law thereof. Any controversy, dispute or claim
arising out of or relating to this Agreement, or the breach hereof, including a
claim for injunctive relief, or any claim which, in any way arises out of or
relates to, Korman’s employment with the Company or retirement from said
employment

8





--------------------------------------------------------------------------------



(whether such dispute arises under any federal, state or local statute or
regulation, or at common law), including but not limited to statutory claims for
discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes pertaining at the time the dispute arises, provided however, that
either party may seek an injunction in aid of arbitration with respect to
enforcement of Sections 9, 10, 11 and/or 12 of this Agreement from any court of
competent jurisdiction. The Parties agree that the hearing of any such dispute
will be held in Pennsylvania. The decision of the arbitrator(s) will be final
and binding on all parties and any award rendered shall be enforceable upon
confirmation by a court of competent jurisdiction. Any arbitration proceedings,
decision or award rendered hereunder, and the validity, effect and
interpretation of this arbitration provision shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Korman and the Company expressly consent
to the jurisdiction of any such arbitrator over them.
17.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Korman or made on his behalf under the terms of this Agreement.
Korman agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Korman further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Korman’s failure to pay or delayed payment
of federal or state taxes, or (b) damages sustained by the Company by reason of
any such claims, including attorneys’ fees and costs.
18.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Korman
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
19.    No Representations. Korman represents that he has had an opportunity to
consult with an attorney and has carefully read and understands the scope and
effect of the provisions of this Agreement. Korman has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
20.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
21.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA or otherwise prohibited by law, in the event that either Party brings
an action to enforce or effect its rights

9





--------------------------------------------------------------------------------





under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys’ fees incurred in connection with such an
action. Such costs and expenses shall be paid to the prevailing party as soon as
practicable after the legal action is resolved and in no event later than March
15 of the year following resolution of the legal action.
22.    Entire Agreement. This Agreement, the surviving provisions of the
Employment Agreement (i.e., Sections 4, 5, 6, 7, 8(h), 9, 15, 16, and 17), and
the Confidentiality Agreement represent the entire agreement and understanding
between the Company and Korman concerning the subject matter of this Agreement
and Korman’s employment with and retirement from the Company and the events
leading thereto and associated therewith, and supersede and replace any and all
prior negotiations, representations, agreements and understandings concerning
the subject matter of such agreements, Korman’s relationship with the Company,
and Korman’s obligations following employment with the Company. Korman
acknowledges, reaffirms and agrees to observe and abide by all obligations that
survive termination of the Employment Agreement.
23.    No Oral Modification. This Agreement may only be amended in a writing
signed by Korman and the Company.
24.    Governing Law. The laws of the Commonwealth of Pennsylvania govern this
Agreement, without regard for choice-of-law provisions. Korman consents to
personal and exclusive jurisdiction and venue in the Commonwealth of
Pennsylvania.
25.    Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Korman signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).
26.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
27.    Voluntary Execution of Agreement. Korman understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company and/or any of the Releasees or any third
party, with the full intent of releasing all of his claims against the Company
and any of the other Releasees. Korman acknowledges that: (a) he has read this
Agreement; (b) he has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel; (c) he understands the terms and consequences of
this Agreement and of the releases it contains; (d) he is fully aware of the
legal and binding effect of this Agreement and (e) he has been given the
toll-free telephone number of the Pennsylvania Bar Association to help him
identify a qualified lawyer (800-692-7375).

10





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
 
Dated: August 1, 2014
By
/s/ Harry A. Korman
 
 
Harry A. Korman





 
MYLAN INC.:


Dated: August 1, 2014
By
/s/ Robert J. Coury
 
 
Name: Robert J. Coury
Title: Executive Chairman






11



